Exhibit 10.2

KEWAUNEE SCIENTIFIC CORPORATION

FORM OF STOCK OPTION CERTIFICATE

2010 STOCK OPTION PLAN FOR DIRECTORS

This is to certify that on this 25th day of August, 2010, KEWAUNEE SCIENTIFIC
CORPORATION, a Delaware corporation (the “Company”), pursuant to the Kewaunee
Scientific Corporation 2010 Stock Option Plan for Directors (the “Plan”), hereby
grants to ______________ (the “Optionee”), a director of the Company, an option
to purchase ten thousand (10,000) shares of the common stock, par value $2.50
per share, of the Company, upon the terms and conditions set forth below. This
option is a non-qualified option and is not intended to be an incentive stock
option as defined in the Internal Revenue Code.

 

1. The purchase price payable upon exercise of the option shall be $_____ per
share, subject to adjustment as provided in paragraph 5 below.

 

2. The exercise of the option shall be subject to the following conditions:

 

  (a) The option shall be exercisable in the following increments and during the
following periods:

 

From

   Through    # of Shares

8/1/2011

   8/25/2015    2,500

8/1/2012

   8/25/2015    2,500

8/1/2013

   8/25/2015    2,500

8/1/2014

   8/25/2015    2,500

If in any year the Optionee does not purchase the full number of shares which
the Optionee is then entitled to purchase, the balance of those shares (or any
portion of them) may be purchased at any subsequent time before the expiration
of the option, subject to the provisions hereof.

 

  (b) The option may be exercised by giving written notice to the Company,
attention of the Secretary, specifying the number of shares to be purchased,
accompanied by full payment.

 

  (c) At the time of any exercise of any option, the Company may require the
Optionee to deliver at the time of exercise a written representation of present
intention to purchase the shares for investment and not for distribution.

 

3.

If the Optionee ceases to be a director for any reason other than death, such
option may be exercised by him or her at any time within three months after such
termination of Board membership to the extent it was exercisable at the time of
the termination (but in no event after the expiration of such three month period
or five years from the date of grant). In the event the Optionee dies while
serving on the Company’s Board or within three months thereafter, the Optionee’s
option may be exercised by his or her estate or the person or persons who
acquire the right to exercise such option by bequest or inheritance at any time
within



--------------------------------------------------------------------------------

 

one year after the date of death to the extent the Optionee was entitled to
exercise the option at his or her death (but in no event after the expiration of
such one year period or five years from the date of grant).

 

4. No option shall be transferable by the Optionee otherwise than by will or the
laws of descent and distribution and each option shall be exercisable during an
Optionee’s lifetime only by the Optionee.

 

5. The number of shares subject to the Plan and to the option evidenced by this
certificate shall be adjusted as follows:

 

  (a) In the event that the Company’s outstanding common stock is changed by any
stock dividend, stock split or combination of shares, the number of shares
subject to the options and authorized for issuance under the Plan shall be
proportionately adjusted;

 

  (b) In the event of any merger, consolidation or other reorganization of the
Company with any other corporation or corporations, there shall be substituted
on an equitable basis as determined by the Board of Directors, for each share of
common stock then subject to the Plan, whether or not at the time subject to
outstanding options, the number and kind of shares of stock or other securities
or cash or other property to which the holders of common stock of the Company
will be entitled pursuant to the transaction; and

 

  (c) In the event of any other relevant change in the capitalization of the
Company, the Board of Directors shall provide for an equitable adjustment in the
number of shares of common stock then subject to the option. In the event of any
such adjustment, the purchase price per share shall be proportionately adjusted.

 

6. In the event a Change of Control occurs two years or more after the date of
grant, any options granted under the Plan shall become fully exercisable on the
date of such Change of Control. The words “Change of Control” shall mean the
occurrence, at any time during the specified term of an option granted under the
Plan, of any of the following events:

 

  (a) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, or there is an offer to holders of the common
stock generally relating to the acquisition of their shares, and as a result of
such merger, consolidation, reorganization or offer, less than 75% of the
outstanding voting securities or other capital interests of the surviving,
resulting or acquiring corporation or other legal person are owned in the
aggregate by the stockholders of the Company immediately prior to such merger,
consolidation, reorganization or offer;

 

  (b) The Company sells all or substantially all of its business and/or assets
to any other corporation or other legal person, less than 75% of the outstanding
voting securities or other capital interests of which are owned in the
aggregate, directly or indirectly, by the persons who were stockholders of the
Company immediately before such sale; or

 

2



--------------------------------------------------------------------------------

  (c) During any period of two consecutive years, individuals who at the
beginning of any such period constitute the directors of the Company cease for
any reason to constitute at least a majority thereof unless the election, or the
nomination for election by the Company’s stockholders, of each new director of
the Company, was approved by a vote of at least two-thirds of such directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.

 

7. Neither the Optionee nor his heirs, legatees, or legal representative shall
have any rights of stockholders with respect to the shares subject to the option
until such shares are actually issued upon exercise of the option.

 

8. The option is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between the terms and
conditions set forth in this option and the Plan, the Plan shall control.

IN WITNESS WHEREOF, this instrument has been executed by the duly authorized
[President][Vice President] of the Company and by Optionee as of the date above
written.

 

KEWAUNEE SCIENTIFIC CORPORATION By  

 

  [President][Vice President] ACCEPTED: By  

 

  (Optionee)

 

3